Case 2:17-cv-01731-TSZ Document 175-23 Filed 07/29/19 Page 1 of 10




                EXHIBIT 23
           Case 2:17-cv-01731-TSZ Document 175-23 Filed 07/29/19 Page 2 of 10



 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
 9                                             AT SEATTLE
10
     STRIKE 3 HOLDINGS, LLC, a Delaware                   Case No.: 2:17-cv-01731-TSZ
11   corporation,
                                                          PLAINTIFF’S INITIAL DISCLOSURES
12                          Plaintiff,
13   vs.
14   JOHN DOE subscriber assigned IP address
     73.225.38.130,
15
                            Defendant.
16

17
             Plaintiff, Strike 3 Holdings, LLC, hereby provides its initial disclosure as required by the
18
     Federal Rules of Civil Procedure 26(a).
19
             Plaintiff does not waive any protection provided by the attorney work-product doctrine,
20
     attorney client privilege, or any other applicable privilege, doctrine or immunity. Plaintiff
21
     further reserves its right to supplement or amend initial disclosures as additional discovery,
22
     investigation and analysis may warrant.
23
     I.      INDIVIDUALS LIKELY TO HAVE DISCOVERABLE INFORMATION
24
             Pursuant to Fed. R Civ. P. 26(a)(i), Plaintiff discloses that the following individuals and
25
     entities, if known, likely have discoverable information that Plaintiff may use to support its
26

27

28    PLAINTIFF’S INITIAL DISCLOSURES                                           FOX ROTHSCHILD LLP
      (2:17-cv-01731-TSZ)                                                1001 Fourth Avenue, Suite 4500
                                                                                     Seattle, WA 98154
                                                                                        (206) 624-3600
                                                      1
     55791475.v1
           Case 2:17-cv-01731-TSZ Document 175-23 Filed 07/29/19 Page 3 of 10



 1   claims or defenses. Where it is known, the subject areas of which the individual or entity may
 2   have knowledge of is indicated.
 3
             1.     Strike 3 Holdings, LLC (“Strike 3”) and its parent company General Media
 4
                    Systems, LLC (“GMS”).
 5                  c/o Fox Rothschild, LLP
                    Constellation Place
 6                  10250 Constellation Blvd., Suite 900
                    Los Angeles, CA 90067
 7                  Tel.: (310) 598-4150
 8
                    Possesses information regarding the allegations contained within the Complaint,
 9                  including, but not limited to, Defendant’s copyright infringement as well as the
                    works-in-suit.
10
             2.     Emilie Kennedy – Employee of GMS.
11                  c/o Fox Rothschild, LLP
                    Constellation Place
12
                    10250 Constellation Blvd., Suite 900
13                  Los Angeles, CA 90067
                    Tel.: (310) 598-4150
14
                    Possesses information relating to the copyright registrations owned by Strike 3
15                  and the business and creative operations of the Blacked, Blacked Raw, Tushy and
16                  Vixen brands. Also possesses information concerning the detrimental impact of
                    online infringement and the impact of anti-piracy efforts.
17
             3.     Greg Lansky – Chief Creative Officer.
18                  c/o Fox Rothschild, LLP
                    Constellation Place
19                  10250 Constellation Blvd., Suite 900
20                  Los Angeles, CA 90067
                    Tel.: (310) 598-4150
21
                    Possesses information relating to the damaging effects mass infringement of
22                  Strike 3’s copyrights has on the company, its ability to compete in the online
                    market, and its ability to finance and maintain its standards of quality. In
23                  addition, Mr. Lansky possesses unique insights into GMS’s creative process and
24                  the techniques and expenses involved in recording and marketing its high-end
                    productions.
25

26

27

28    PLAINTIFF’S INITIAL DISCLOSURES                                        FOX ROTHSCHILD LLP
      (2:17-cv-01731-TSZ)                                             1001 Fourth Avenue, Suite 4500
                                                                                  Seattle, WA 98154
                                                                                     (206) 624-3600
                                                    2
     55791475.v1
           Case 2:17-cv-01731-TSZ Document 175-23 Filed 07/29/19 Page 4 of 10



 1           4.    Tobias Fieser – Forensic investigator.
                   IPP International U.G.
 2
                   Daimlerstr. 9
 3                 76344 Eggenstein, Germany
                   Tel: +49 (0) 721-97795-78
 4
                   Possesses information regarding the technology used to trace the eighty works
 5                 downloaded by Defendant from June 2017 until December 2017, when Plaintiff
                   filed this current lawsuit. Mr. Fieser’s company’s software recorded and
 6
                   identified Defendant’s IP address distributing Plaintiff’s movies several hundred
 7                 times. In addition, the software recorded and identified Defendant’s IP address
                   as distributing a significant amount of other copyrighted works that correlates
 8                 this particular Defendant to the IP address and hence the infringement.
 9           5.    John S. Pasquale – Forensic specialist
                   7 River Systems
10                 P.O. Box 2404
                   Montgomery Village, MD 20886
11
                   Tel: (301) 909-8640
12
                   Possesses information about the evidence recorded by IPP showing Defendant’s
13                 IP address was distributing Plaintiff’s work over the BitTorrent network,
                   confirming that the PCAP identified both the IP addresses and hit date contained
14                 in Plaintiff’s Complaint and subpoena.
15
             6.    Susan B. Stalzer – Comparer.
16                 c/o Fox Rothschild, LLP
                   Constellation Place
17                 10250 Constellation Blvd., Suite 900
                   Los Angeles, CA 90067
18                 Tel.: (310) 598-4150
19
                   Possesses information that the motion pictures identified by their cryptographic
20                 hash value on the BitTorrent network that Defendant’s IP address infringed
                   correspond to motion pictures owned by Strike 3.
21
             7.    Comcast Cable Communications, LLC – Defendant’s ISP.
22                 650 Centerton Road
                   Moorestown, NJ 08057
23                 Tel: (886) 947-8572
24
                   Possesses information relating to Defendant’s IP address including the date and
25                 times Defendant was assigned the IP address, DMCA notices received by
                   Defendant notifying Defendant of the infringement taking place through the IP
26                 address, the amount of bandwidth Defendant uses, whether Defendant was
                   required to have a password on the Internet account, whether Defendant violated
27

28    PLAINTIFF’S INITIAL DISCLOSURES                                       FOX ROTHSCHILD LLP
      (2:17-cv-01731-TSZ)                                            1001 Fourth Avenue, Suite 4500
                                                                                 Seattle, WA 98154
                                                                                    (206) 624-3600
                                                   3
     55791475.v1
           Case 2:17-cv-01731-TSZ Document 175-23 Filed 07/29/19 Page 5 of 10



                   Comcast’s Terms of Services by allowing others to use his or her Internet,
 1
                   whether Defendant was assigned any other IP addresses, and whether those IP
 2                 addresses were also used to infringe a large amount of copyrighted works.

 3           8.    Patrick Paige – Computer forensic investigator.
                   Computer Forensics, LLC
 4                 1880 North Congress Ave. Suite 333
                   Boynton Beach, Florida 33426
 5
                   Tel: (561) 404-3074
 6
                   Mr. Paige is a computer forensics expert that has previously tested IPP’s
 7                 copyright infringement detection system and found that it accurately identifies
                   infringers. Mr. Paige has testified in numerous peer-to-peer file cases and is an
 8                 expert on the BitTorrent protocol. He is also an expert in detecting infringing
                   activity and spoliation on defendants’ hard drives.
 9

10           9.    Jeff Fischbach – Computer forensic investigator.
                   SecondWave Information Systems
11                 9909 Topanga Canyon, Suite 205
                   Chatsworth, CA 91311
12                 Tel: (818) 773-0400
13
                   Mr. Fischbach is a computer forensics expert with more than two decades of
14                 experience and specializing in e-discovery. He can testify to how the computer
                   was used and what information has been stored on or subsequently deleted from
15                 the hard drive. Mr. Fischbach is also an expert in wireless technology and can
                   testify as to the ability (or more likely lack thereof) of an individual to access
16                 Defendant’s Internet and use it without authorization.
17
             10.   Residents and visitors in and to Defendant’s household
18                 Unknown

19                 Possess information regarding whether he or she was authorized to access
                   Defendant’s IP address, used Defendant’s IP address, and/or infringed Plaintiff’s
20                 copyrights using Defendant’s IP address.
21           11.   Search engines and other BitTorrent scanning companies
22                 Unknown, but may include www.google.com, www.bing.com,
                   www.duckduckgo.com
23
                   Possess information regarding BitTorrent activity among other Internet search-
24                 related question that may arise during discovery.
25

26

27

28    PLAINTIFF’S INITIAL DISCLOSURES                                        FOX ROTHSCHILD LLP
      (2:17-cv-01731-TSZ)                                             1001 Fourth Avenue, Suite 4500
                                                                                  Seattle, WA 98154
                                                                                     (206) 624-3600
                                                    4
     55791475.v1
           Case 2:17-cv-01731-TSZ Document 175-23 Filed 07/29/19 Page 6 of 10



 1           12.   Websites, message boards, tubesites, social media networking sites
                   Unknown, but may include www.youtube.com, www.reddit.com, the MindGeek
 2
                   network (www.pornhub.com), www.facebook.com, and www.twitter.com
 3
                   May possess additional information on Defendant’s identity and infringing
 4                 activities Online as well contain information correlating to evidence by IPP of
                   Defendant’s infringing activities, through his or her IP address. Additionally
 5                 may contain information would demonstrate Defendant’s interest in Plaintiff’s
                   content as well as other content Plaintiff has recorded Defendant downloading,
 6
                   and that would also show that Defendant used the BitTorrent network to infringe
 7                 Plaintiff’s copyrights.

 8           13.   Adobe Systems Incorporated
                   345 Park Avenue
 9                 San Jose, CA 95110
                   Tel: (408) 536-6000
10
                   May possess additional information about Defendant’s infringement and notice
11
                   thereof. Adobe has an anti-piracy practice to curb online infringements of its
12                 products. The offending IP address was recorded as downloading several Adobe
                   programs. Adobe sends users warnings if the program they are installing is “not
13                 genuine,” i.e. an unauthorized copy. Adobe would also possess DMCA notices
                   sent to Defendant or Defendant’s ISP alerting the parties of the infringement.
14

15           14.   Microsoft
                   One Microsoft Way
16                 Redmond, WA 98052
                   Tel: (425) 882-8080
17
                   May possess additional information about Defendant’s infringement and notice
18                 thereof. The offending IP address was recorded as downloading several
19                 Windows’ programs. Microsoft checks activations keys for copies and even has
                   a hotline to report suspected pirated copies. Microsoft would also possess
20                 DMCA notices sent to Defendant or Defendant’s ISP alerting the parties of the
                   infringement.
21
             15.   Apple
22                 One Apple Park Way
                   Cupertino, CA 95014
23                 Tel: (408) 996–1010
24
                   Software Information Industry Association
25                 1090 Vermont Ave. NW Sixth Floor
                   Washington, DC 20005
26                 Tel: (202) 289-7442
27

28    PLAINTIFF’S INITIAL DISCLOSURES                                      FOX ROTHSCHILD LLP
      (2:17-cv-01731-TSZ)                                           1001 Fourth Avenue, Suite 4500
                                                                                Seattle, WA 98154
                                                                                   (206) 624-3600
                                                  5
     55791475.v1
           Case 2:17-cv-01731-TSZ Document 175-23 Filed 07/29/19 Page 7 of 10



                   May possess additional information about Defendant’s infringement and notice
 1
                   thereof. Apple coordinates with the Software Information Industry Association
 2                 (“SIIA”) to prevent piracy of Apple’s programs. The offending IP address was
                   recorded downloading at least one of Apple’s program and a training manual.
 3                 Either Apple or the SIIA may possess DMCA notices sent to Defendant or
                   Defendant’s ISP alerting the parties of the infringement.
 4
             16.   The Walt Disney Company Antipiracy Group
 5
                   500 South Buena Vista Street
 6                 Burbank, CA 91521
                   Tel: (818) 560-3300
 7
                   May possess additional information about Defendant’s infringement and notice
 8                 thereof. Defendant’s IP address was recorded downloading several Disney and
                   Disney affiliate motion pictures. Disney may possess DMCA notices sent to
 9
                   Defendant or Defendant’s ISP alerting the parties of the infringement.
10
             17.   Alliance for Creativity and Entertainment
11                 Unknown
                   Tel: (202) 677-8732
12

13                 May possess additional information about Defendant’s infringement and notice
                   thereof. Alliance for Creativity and Entertainment (“ACE”) is an antipiracy
14                 group with the mission of reducing online piracy. It has many members,
                   including, but not limited to, Amazon, HBO, Netflix, and many major motion
15                 picture studios. ACE may possess information regarding the piracy of its
                   member’s motion pictures.
16

17           18.   BMG Rights Management GmbH
                   6100 Wilshire Boulevard, Suite #1600
18                 Los Angeles, CA 90048
                   Tel: (323) 969-0988
19
                   May possess additional information about Defendant’s infringement and notice
20                 thereof. Defendant’s IP address was recorded downloading several sound
21                 recordings that are owned by BMG Rights Management GmbH. The company
                   may possess information regarding the piracy of its member’s motion pictures.
22
             19.   Defendant, Subscriber assigned IP address 73.225.38.130
23
                   Currently unknown to Plaintiff. Defendant possesses information on whether he,
24
                   or someone else using his Internet, used a BitTorrent software program to
25                 infringe Plaintiff’s motion pictures.

26

27

28    PLAINTIFF’S INITIAL DISCLOSURES                                      FOX ROTHSCHILD LLP
      (2:17-cv-01731-TSZ)                                           1001 Fourth Avenue, Suite 4500
                                                                                Seattle, WA 98154
                                                                                   (206) 624-3600
                                                  6
     55791475.v1
           Case 2:17-cv-01731-TSZ Document 175-23 Filed 07/29/19 Page 8 of 10



 1
     II.     DOCUMENTS IN PLAINTIFF’S POSSESSION, CUSTODY, AND CONTROL
 2           THAT MAY BE USED TO SUPPORT CLAIMS AND DEFENSES

 3           Pursuant to Fed. R Civ. P. 26(a)(ii), Plaintiff discloses the following documents,

 4   electronically stored information, and tangible things in Plaintiff’s possession, custody, or
     control that may be used to support its claims or defenses.
 5
             1.     Copyright registrations or completed copyright applications
 6
                    Plaintiff will provide either copies of its registration certificates or copies of its
 7
                    United States Copyright Office applications.
 8
             2.     ISP documents correlating the Defendant to the offending IP address
 9
                    In possession of the ISP. The ISP’s response to Plaintiff’s subpoena is in
10                  possession of the court.
11           3.     Computer data evidencing the TCP/ICP connection and PCAPs
12
                    In possession of IPP International U.G. The PCAPs contain evidence of what
13                  information was sent from or to Defendant’s IP address from the BitTorrent
                    network.
14
             4.     Additional evidence of infringement
15

16                  In possession of Plaintiff and IPP International U.G. Additional computer
                    records that contain evidence of Defendant’s infringement, including additional
17                  downloads made by the offending IP address recorded by IPP.

18           5.     Contracts and DMCA notices between the ISP and Defendant
19                  In possession of both the ISP and Defendant.
20
             6.     Original copies of the movies and copies as reassembled from the pieces sent
21                  by the peer infringers

22                  In possession of Plaintiff and IPP International U.G. Both entities have original
                    copies of the works-in-suit. The copies of these works reassembled by infringers
23                  may be obtained from Plaintiff through discovery.
24
             7.      Affidavits from other defendants that have infringed Plaintiff’s Works
25
                    In possession of Plaintiff. Affidavits of other defendants admitting to using
26                  BitTorrent to infringe Plaintiff’s motion pictures who were correctly identified
                    by IPP’s system.
27

28    PLAINTIFF’S INITIAL DISCLOSURES                                            FOX ROTHSCHILD LLP
      (2:17-cv-01731-TSZ)                                                 1001 Fourth Avenue, Suite 4500
                                                                                      Seattle, WA 98154
                                                                                         (206) 624-3600
                                                       7
     55791475.v1
            Case 2:17-cv-01731-TSZ Document 175-23 Filed 07/29/19 Page 9 of 10



 1
             8.     Offers of Judgment and Stipulated Judgments from other defendants that
 2                  have infringed Plaintiff’s Works

 3                  In possession of Plaintiff and public records. Judgments where liability has been
                    entered against defendants that have infringed Plaintiff’s copyrights, or others’
 4                  copyrights, and such infringement was correctly detected using IPP’s system.
 5
     III.    COMPUTATION OF DAMAGES
 6
             Pursuant to Fed. R Civ. P. 26(a)(iii), Plaintiff avers the following information about its
 7
     calculation of damages:
 8
             1.     Plaintiff seeks statutory damages pursuant to 17 U.S.C. § 504 et seq.
 9
             2.     Plaintiff seeks costs and attorney’s fees pursuant to 17 U.S.C. § 505.
10
     IV.     APPLICABLE INSURANCE AGREEMENTS
11
             Pursuant to Fed. R. Civ. P. 26(a)(iv), Plaintiff avers the following about any applicable
12
     insurance agreements relating to this matter:
13
             1.     There are no claims or counterclaims in this action that are covered by any
14
                    insurance policy to which Plaintiff is the beneficiary.
15

16
             DATED THIS 20th day of April, 2018.
17
                                                     FOX ROTHSCHILD LLP
18

19                                                   s/ Bryan J. Case
                                                     Bryan J. Case, WSBA #41781
20                                                   Lincoln D. Bandlow, Admitted Pro Hac Vice (CSBA
                                                     #170449)
21
                                                     Attorneys for Plaintiff
22

23

24

25

26

27

28    PLAINTIFF’S INITIAL DISCLOSURES                                            FOX ROTHSCHILD LLP
      (2:17-cv-01731-TSZ)                                                 1001 Fourth Avenue, Suite 4500
                                                                                      Seattle, WA 98154
                                                                                         (206) 624-3600
                                                       8
     55791475.v1
          Case 2:17-cv-01731-TSZ Document 175-23 Filed 07/29/19 Page 10 of 10



                                         CERTIFICATE OF SERVICE
 1

 2
             I hereby certify that on April 20, 2018, a true and correct copy of the foregoing
 3
     document was served via email to the following:
 4           J. Curtis Edmondson, WSBA #43795
             399 NE John Olsen Avenue
 5
             Hillsboro, Oregon 97124
 6           Telephone: (503) 336-3749
             Email: jcedmondson@edmolaw.com
 7
             DATED this 20th day of April, 2018.
 8

 9                                                 By: /s/ Bryan J. Case
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28    PLAINTIFF’S INITIAL DISCLOSURES                                          FOX ROTHSCHILD LLP
      (2:17-cv-01731-TSZ)                                               1001 Fourth Avenue, Suite 4500
                                                                                    Seattle, WA 98154
                                                                                       (206) 624-3600
                                                      9
     55791475.v1
